FILED
                            NOT FOR PUBLICATION
                                                                           AUG 25 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KATHLEEN A. CHAPMAN,                             No. 15-35049

               Plaintiff - Appellant,            D.C. No. 3:14-cv-05078-BHS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted August 23, 2016**

Before:        PREGERSON, LEAVY and OWENS, Circuit Judges.

      Kathleen A. Chapman appeals from the district court’s judgment affirming

the Commissioner of Social Security’s denial of Chapman’s application for

disability insurance benefits and supplemental security income under Titles II and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step five of the sequential evaluation process,

the administrative law judge (“ALJ”) determined that Chapman could perform jobs

that exist in significant numbers in the national economy. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      In her written decision, the ALJ failed to mention a two-page “Work

Activity Questionnaire” completed by Chapman’s former supervisor. This

omission was error because the questionnaire includes information concerning

Chapman’s ability to work, and the ALJ was obliged to comment on it. Tobeler v.

Colvin, 749 F.3d 830, 833-34 (9th Cir. 2014); Stout v. Comm’r, Soc. Sec. Admin.,

454 F.3d 1050, 1053 (9th Cir. 2006). The error, however, was harmless.

      Chapman does not challenge any other aspect of the ALJ’s decision,

including the determination that Chapman’s symptom testimony was not fully

credible, the sufficiency of the evidence supporting the residual functional capacity

assessment, and the step-five determination that Chapman could perform other jobs

existing in the national economy. The lay witness questionnaire addresses

Chapman’s ability to perform her past work in retail sales. It does not provide

information relevant to Chapman’s ability to perform other work in the national

economy. Accordingly, the ALJ’s failure to discuss this questionnaire is


                                          2
inconsequential to the ALJ’s nondisability determination. See Molina, 674 F.3d at

1117-22.

      AFFIRMED.




                                        3